Exhibit 10.3

ATHENS FEDERAL COMMUNITY BANK

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 1,
2015, by and among ATHENS FEDERAL COMMUNITY BANK, a federally-chartered savings
bank (the “Bank”), and JAY LEGGETT, JR. (the “Executive”), and ATHENS BANCSHARES
CORPORATION (the “Corporation”), the holding company of the Bank, solely as
guarantor.

WHEREAS, the Executive serves in a position of substantial responsibility with
the Bank; and

WHEREAS, the Bank wishes to set forth the terms of the Executive’s continued
employment in this position; and

WHEREAS, the Executive is willing and desires to serve in this position with the
Bank.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Bank hereby employs the Executive to serve as Cleveland City
President of the Bank according to the terms and conditions of this Agreement
and for the period stated in Section 1.3 of this Agreement. The Executive hereby
accepts employment according to the terms and conditions of this Agreement and
for the period stated in Section 1.3 of this Agreement.

1.2 Responsibilities and Duties.

(a) As Cleveland City President, the Executive shall report to the Chief
Executive Officer and will perform all duties and will have all powers
associated with these positions, as set forth in any job description provided to
the Executive by the Bank or as may be set forth in the bylaws of the Bank.

(b) During the period of his employment hereunder, except for reasonable periods
of absence occasioned by illness, reasonable vacation periods, and other
reasonable leaves of absence approved by the board of directors of the Bank, the
Executive will devote all of his business time, attention, skill and efforts to
the faithful performance of his duties under this Agreement, including
activities and duties directed by the Chief Executive Officer and the board of
directors of the Bank. Notwithstanding the preceding sentence, subject to the
approval of the board of directors of the Bank, the Executive may serve as a
member of the board of directors of business, community and charitable
organizations, provided that in each case the service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Bank or any other affiliates of the Bank, or
present any conflict of interest. Nothing in this Section 1.2 shall prevent the
Executive from managing personal investments and affairs, provided that doing so
also does not interfere with the proper performance of the Executive’s duties
and responsibilities under this Agreement.

1.3 Term.

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and continuing for thirty-six (36) full months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.



--------------------------------------------------------------------------------

(b) Commencing as of January 1, 2016 and continuing as of each January 1
thereafter (the “Anniversary Date”) thereafter, the disinterested members of the
board of directors of the Bank may extend the Agreement term for an additional
year, so that the remaining term of the Agreement again becomes thirty-six
(36) full months from the applicable Anniversary Date, unless the Executive
elects not to extend the term of this Agreement by giving written notice at
least thirty (30) days prior to the applicable Anniversary Date.

(c) The disinterested members of the board of directors of the Bank will review
the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings. The board of directors
will notify the Executive no earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable Anniversary Date whether it has
determined to extend the Agreement.

(d) Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Bank and the Executive may mutually agree.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 Base Salary and Bonus.

(a) In consideration of the Executive’s performance of the obligations under
this Agreement, the Bank shall pay or cause to be paid to the Executive a salary
at the annual rate of not less than Two Hundred Eighteen Thousands Four Hundred
and Six and 57/100 Dollars ($218,406.57), payable according to the regular
payroll practices of the Bank. During the period of this Agreement, the
Executive’s Base Salary shall be reviewed at least annually by the compensation
committee designated by the board of directors of the Bank. Any increase in Base
Salary will become the “Base Salary” for purposes of this Agreement.

(b) The Executive shall be entitled to and eligible for a discretionary annual
bonus and other benefits as set forth in Appendix A to this Agreement.

2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Bank, the Executive shall be eligible (x) to participate in any and all
officer or employee compensation, incentive compensation and benefit plans in
effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
stock-based compensation, incentive, or bonus plans existing on the date of this
Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any the plans or benefits,
and (y) to receive any and all other fringe and other benefits provided from
time to time, including the specific items described in appendix A hereto.

2.3 Timing of Payments. To the extent not specifically set forth in this
Section 2, any compensation payable or provided under this Section 2, including
incentive compensation paid pursuant to Section 2.1(b), shall be paid or
provided no later than two and one-half (2.5) months after the calendar year in
which the compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation 1.409A-1(d).

2.4 Insurance. The Bank shall maintain or cause to be maintained, director and
officer liability insurance covering the Executive throughout the term of this
Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination of Employment.

(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies in active service to the Bank, the
Executive’s estate or beneficiary(ies) named by the Executive shall receive any
sums that would have otherwise been due to the Executive as Base Salary and
reimbursement of expenses through the end of the then remaining term of the
Agreement, payable in a single lump sum no later than thirty (30) days from the
date of the Executive’s death.

(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Bank may terminate the Executive’s employment if the Executive is
disabled. For purposes of this Agreement the Executive shall be considered
“disabled” if an independent physician selected by the Bank and reasonably
acceptable to the Executive or the Executive’s legal representative determines
that, because of illness or accident, the Executive is unable to perform the
Executive’s duties and will be unable to perform the Executive’s duties for a
period of ninety (90) consecutive days. The Executive shall not be considered
disabled, however, if the Executive returns to work on a full-time basis within
thirty (30) days after the Bank gives notice of termination due to disability.
If the Executive is also employed by the Corporation and is terminated by the
Corporation because of disability, the Executive’s employment with the Bank
shall also terminate at the same time. During the period of incapacity leading
up to the termination of the Executive’s employment under this provision, the
Bank shall continue to pay the full Base Salary at the rate then in effect and
pay or provide all perquisites and other benefits (other than bonus), provided
that the amount of the payments by the Bank to the Executive under this
Section 3.1(b) shall be reduced by the sum of the amounts, if any, payable to
the Executive for the same period under any disability benefit plan covering the
Executive.

3.2 Involuntary Termination with Cause. The Bank may terminate the Executive’s
employment for Cause. If the Executive’s employment terminates for Cause, the
Executive shall receive the Base Salary through the date on which the
termination of employment becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes effective. If the
Executive is employed by the Corporation and is terminated for Cause by the
Corporation, the Executive shall be deemed also to have been terminated for
Cause by the Bank. The Executive shall not be deemed to have been terminated for
Cause under this Agreement unless and until there is delivered to the Executive
a copy of a resolution adopted at a meeting of the board of directors called and
held for the purpose, which resolution shall (x) contain findings that the
Executive has committed an act constituting Cause, and (y) specify the
particulars thereof. The resolution of the board of directors shall be deemed to
have been duly adopted if and only if it is adopted by the affirmative vote of a
majority of the directors of the Bank then in office, excluding the Executive.
Notice of the meeting and the proposed termination for Cause shall be given to
the Executive a reasonable time before the meeting of the board of directors.
The Executive and the Executive’s counsel (if the Executive chooses to have
counsel present) shall have a reasonable opportunity to be heard by the board of
directors at the meeting. For purposes of this Agreement “Cause” means any of
the following:

 

  (1) a material act of dishonesty in performing Executive’s duties on behalf of
the Bank;

 

  (2) a willful misconduct that in the judgment of the board of directors will
likely cause economic damage to the Bank or its affiliates or injury to the
business reputation of the Bank or its affiliates;

 

3



--------------------------------------------------------------------------------

  (3) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

 

  (4) a breach of fiduciary duty involving personal profit;

 

  (5) the intentional failure to perform stated duties under this Agreement
after written notice thereof from the board of directors;

 

  (6) a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflects adversely on the
reputation of the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

 

  (7) a material breach by the Executive of any provision of this Agreement.

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Bank.

3.3 Voluntary Termination by the Executive Without Good Reason. In addition to
his other rights to terminate his employment under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement without Good
Reason upon at least ninety (90) days prior written notice to the board of
directors of the Bank. Upon Executive’s voluntary termination without Good
Reason, he will receive only his compensation and vested rights and benefits to
the date of his termination of employment. Following his voluntary termination
of employment under this Section 3.3, the Executive will be subject to the
restrictions set forth in Article 7.

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive at least thirty (30) days in
advance, the Bank may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the notice period. With advance
written notice to the Bank as provided in clause (y), the Executive may
terminate employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement, a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

  (1) a failure to reelect or reappoint the Executive as Cleveland City
president of the Bank (provided, however, that a change in the Executive’s
position consented to in writing by the Executive, shall not be deemed a Good
Reason);

 

  (2) a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Sections 1.1 and 1.2 of this Agreement (provided, however, that a
reduction in duties and responsibilities consented to in writing by the
Executive in connection with succession planning of the Bank, shall not be
deemed a Good Reason);

 

4



--------------------------------------------------------------------------------

  (3) a liquidation or dissolution of the Bank, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive;

 

  (4) a material reduction in Executive’s Base Salary or benefits required to be
provided hereunder (other than a reduction that is generally applicable to the
Bank’s executive employees or a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits
applicable to all participants in a manner that does not discriminate against
the Executive (except as such discrimination may be necessary to comply with
applicable law));

 

  (5) a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; or

 

  (6) a material breach of this Agreement by the Bank.

(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason. Subject to the possibility that cash severance after employment
termination might be delayed under Section 8.9 of this Agreement, if the
Executive’s employment terminates involuntarily but without Cause or if the
Executive voluntarily terminates employment with Good Reason, the Executive
shall receive his Base Salary in effect at the time of his termination for the
unexpired term of this Agreement, plus an additional twelve (12) months, paid in
a single lump sum within five (5) business days of his termination. However, the
Bank and the Executive acknowledge and agree that the severance benefits under
this Section 4.1 shall not be payable if severance benefits are payable or shall
have been paid to the Executive under Article 5 of this Agreement.

4.2 Post-Termination Insurance Coverage. If the Executive’s employment
terminates involuntarily but without Cause or voluntarily but with Good Reason,
or because of disability, the Bank shall continue to provide to the Executive
and his dependents non-taxable medical and life insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for the Executive immediately prior to his termination
under the same cost-sharing arrangements that apply for active employees of the
Bank as of the Executive’s date of termination. The continued coverage shall
cease upon the earlier of (i) the Executive’s return to employment with the Bank
or another employer, (ii) the Executive’s attainment of age 65, (iii) the
Executive’s death or (iv) the expiration of the remaining term of this
Agreement. Notwithstanding the foregoing, if the Executive’s employment
terminates for any reason, other than for Cause, after the Executive has
attained age 55, the Bank shall provide the Executive and his dependents with
medical insurance coverage that is not less favorable than the Bank provides for
other executive officers, at no cost to the Executive, until the Executive first
becomes eligible for Medicare. The last sentence shall survive the expiration of
this Agreement. The period of continued health coverage required by
Section 4980B(f) of the Internal Revenue Code of 1986, as amended (the “Code”),
shall run concurrently with the

 

5



--------------------------------------------------------------------------------

coverage period provided herein. If the Bank cannot provide the benefits set
forth in this paragraph because the Executive is no longer an employee,
applicable rules and regulations prohibit the benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
the Executive a cash lump sum payment reasonably estimated to be equal to the
value of such benefits or the value of the remaining benefits at the time of
such determination. The cash payment shall be made in a lump sum within thirty
(30) days after the later of the Executive’s date of termination or the
effective date of the rules or regulations prohibiting the benefits or
subjecting the Bank to penalties.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Bank shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three (3) times the
Executive’s average annual compensation. For this purpose, average annual
compensation means the Executive’s taxable income reported by the Bank (or any
affiliate of the Bank) for the five (5) calendar years immediately preceding the
calendar year in which the Change in Control occurs. The payment required under
this paragraph is payable no later than five (5) business days after the
Executive’s termination of employment. If the Executive receives payment under
Section 5.1, the Executive shall not be entitled to any additional severance
benefits under Section 4.1 of this Agreement. In addition to the cash severance
benefit provided for under this Section 5.1, the Bank shall provide the
Executive with the post-termination insurance coverage described in
Section 4.2(a) of this Agreement.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:

(a) Change in ownership: a change in ownership of the Corporation or the Bank
occurs on the date any one person or group accumulates ownership of Corporation
or Bank stock constituting more than 50% of the total fair market value or total
voting power of Corporation or Bank stock;

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation or
Bank stock possessing 30% or more of the total voting power of Corporation or
Bank stock, or (y) a majority of the Corporation’s or the Bank’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of the Corporation’s or the
Bank’s board of directors; or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s or the Bank’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from the Corporation or the Bank assets having a total gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of the Corporation’s or Bank’s assets immediately before the acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the Corporation’s or Bank’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with the assets.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Bank or its business, or anything

 

6



--------------------------------------------------------------------------------

connected therewith. As used in this Article 6 the term “confidential
information” means all of the Bank and the Bank’s affiliates’ confidential and
proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to:

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information; and

(d) trade secrets, as defined from time to time by the laws of Tennessee.

This Section 6.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.

6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Bank upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Bank or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Bank maintained on the Executive’s personal computers and to
return all Bank-provided computers or communication devices (i.e., laptop,
tablet, etc.). The Executive will retain no copies thereof after termination of
this Agreement or termination of the Executive’s employment.

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank. The Executive hereby assigns to the Bank all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Bank includes any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control of the
Bank. The rights and obligations set forth in this Article 6 shall survive
termination of this Agreement.

6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Bank if the Executive fails
to observe the obligations imposed by this Article 6. Accordingly, if the Bank
institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Bank, and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists. The confidentiality and remedies
provisions of this Article 6 shall be in addition to and shall not be deemed to
supersede or restrict, limit, or impair the Bank’s rights under applicable state
or federal statute or regulation dealing with or providing a remedy for the
wrongful disclosure, misuse, or misappropriation of trade secrets or proprietary
or confidential information.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Bank (including an individual who was an officer or employee of the Bank during
the one year period following the Executive’s termination) for two years after
the Executive’s employment termination.

7.2 Covenant Not to Compete.

(a) The Executive covenants and agrees not to compete directly or indirectly
with the Bank for one year after employment termination. For purposes of this
Section 7.2:

 

  (1) the term compete means:

 

  (i) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (ii) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (iii) inducing or attempting to induce any person who was a customer of the
Bank at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.

 

  (2) the words directly or indirectly mean:

 

  (i) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Bank in the
territory, or

 

  (ii) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Bank when
the Executive’s employment terminated.

 

  (3) the term customer means any person to whom the Bank is providing financial
products or services on the date of the Executive’s employment termination or
within one year thereafter.

 

  (4) the term financial institution means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in Section 4(k) of the Bank
Holding Company Act of 1956, other than the Bank or any of its affiliated
corporations.

 

  (5) financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

8



--------------------------------------------------------------------------------

  (6) the term person means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  (7) the term territory means the area within a 30-mile radius of any office of
the Bank at the date of the Executive’s employment termination.

(b) If any provision of this Article 7 or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

(c) The Executive acknowledges that the Bank’s willingness to enter into this
Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Bank would not have
entered into this Agreement without such covenants in force.

7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Bank would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the Bank’s
remedies for a breach of this Article 7 include, but are not limited to,
(x) forfeiture of any money representing accrued salary, contingent payments, or
other fringe benefits (including any amount payable pursuant to Article 4) due
and payable to the Executive during the period of any breach by the Executive,
and (y) a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants. The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Bank from pursuing any other or additional remedies for the breach or threatened
breach.

7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns.

(a) This Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise, but this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank. By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform had
no succession occurred.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

9



--------------------------------------------------------------------------------

(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Bank shall have no liability
to pay any amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Tennessee, without
giving effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Tennessee. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Tennessee.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Bank. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
including the employment agreement entered into by and between the Executive and
the Bank as of July 1, 2010, are hereby rescinded, revoked, and rendered null
and void by the parties. The Supplemental Executive Retirement Agreement entered
into by and between the Bank and the Executive on July 1, 2010, shall remain in
force and effect.

8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of such notice, and
properly addressed to the Bank if addressed to the board of directors of the
Bank at the Bank’s executive offices.

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provisions of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the

 

10



--------------------------------------------------------------------------------

parties hereto. The failure of any party hereto to enforce at any time any of
the provisions of this Agreement shall not be construed to be a waiver of any
such provision, nor affect the validity of this Agreement or any part thereof or
the right of any party thereafter to enforce each and every such provision. No
waiver or any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach.

8.9 Compliance with Internal Revenue Code Section 409A.

(a) The Bank and the Executive intend that their exercise of authority or
discretion under this Agreement shall comply with Section 409A of the Code. If
any provision of this Agreement does not satisfy the requirements of
Section 409A of the Code, such provision shall nevertheless be applied in a
manner consistent with those requirements. If any provision of this Agreement
would subject the Executive to additional tax or interest under Section 409A of
the Code, the Bank shall reform the provision. However, the Bank shall maintain
to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

(b) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, where applicable, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code. If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on the Executive under Section 409A
of the Code, then such payment or benefit shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date occurs. To
the extent that any payment provided for hereunder would be subject to
additional tax under Section 409A of the Code, or would cause the administration
of this Agreement to fail to satisfy the requirements of Section 409A of the
Code, such provision shall be deemed null and void to the extent permitted by
applicable law, and any such amount shall be payable in accordance with
Section 8.9(c). In no event shall the Executive, directly or indirectly,
designate the calendar year of payment.

(c) Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee” (within the meaning of Section 409A of the Code) and it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Agreement as a result of the Executive’s separation from
service with the Bank to prevent any accelerated or additional tax under
Section 409A of the Code, then the Bank will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) that are
not otherwise paid with the “short-term deferral exception” under Treasury
Regulations Section 1.409A-1(b)(4) and the “separation pay exception” under
Treasury Regulations Section 1.409A-1(b)(9)(iii), until the first payroll date
that occurs after the date that is six (6)

 

11



--------------------------------------------------------------------------------

months following the Executive’s separation of service with the Bank. If any
payments are postponed due to such requirements, such postponed amounts will be
paid to the Executive in a lump sum on the first payroll date that occurs after
the date that is six months following the Executive’s separation of service with
the Bank. If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of Section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.

8.10 Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 8.10, this Section 8.10 shall
prevail.

(a) The Bank’s board of directors may terminate the Executive’s employment at
any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 3.2 of this Agreement.

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all of the Bank’s
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Bank (1) by the Comptroller of the Currency,
or his or her designee (the “Comptroller”), at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the FDIA;
or (2) by the Comptroller, at the time the Comptroller approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe and unsound condition. Any
rights of the Executive that have already vested, however, shall not be affected
by such action.

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

12



--------------------------------------------------------------------------------

8.11 Source of Payments. All payments provided for under this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The
Corporation, however, unconditionally guarantees payment and provision of all
amounts and benefits due under this Agreement. In the event the Bank does not
pay such amounts or provide such benefits, they shall be paid or provided by the
Corporation.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

ATHENS FEDERAL COMMUNITY BANK /s/ Larry D. Wallace For the Board of Directors
ATHENS BANCSHARES CORPORATION /s/ G. Scott Hannah For the Board of Directors /s/
Jay Leggett, Jr. Jay Leggett, Jr.

 

14



--------------------------------------------------------------------------------

Appendix A

EMPLOYMENT AGREEMENT

JAY LEGGETT, JR.

 

Vehicle Allowance:

   $1,378.94 Gross Per Month

Social Club Dues And Assessments:

   $5,000.00 Annually

Client Entertainment:

   $7,500.00 Annually

Vacation:

   Three Weeks Paid Annually

Bonus:

  

Up to 40% of base salary

BONUS FACTORS: Individual loan portfolio

performance, Cleveland Area portfolio

performance and the progress of the Cleveland

Area Operations. Consideration factors for your

portfolio and the Cleveland area portfolios include

but are not limited to:

Average portfolio balance

Credit Quality

Average Portfolio Delinquency

Charge Offs or other losses.

Secondarily, we will consider the profitability and

progress of the entire Cleveland Area operations

as an additional factor in awarding your bonus.